DETAILED ACTION
The amendment and RCE filed on 05/11/2021 has been entered and fully considered. Claims 1-6, 9-12, 20-26, 28, 30-33 and 41-45 are pending, of which claims 1, 22 and 43 are amended, and claims 44-45 are newly added.

Response to Amendment
In response to amendment, the examiner maintains rejection over the prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20-21 and 41-42 are objected to because of the following informalities:  Claim 20-21 and 41-42 depend on canceled claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-3, 5-6, 9-12, 20-24, 26, 28, 30-33 and 41-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wardlaw (US 2008/0187466, IDS) in view of Beaty et al. (US 8,992,750) (Beaty).
Regarding claim 1, 22 and 43, Wardlaw discloses an apparatus for determining a property of a biological sample (abstract), the a sample carrier that comprises one or more sample chambers configured to house the sample, the one or more sample chambers defining at least first, second, and third regions thereof, a height of the one or more sample chambers varying between each of the first, second, and third regions in a predefined manner (a step 46 of known height within one or both walls 26, 28) (Fig. 8C, par [0046]), the sample carrier comprising:
a first substrate (28) that defines a first surface (32) (Fig. 8C);

a computer processor configured to:
determine a concentration of one or more components within of the biological sample (The colorant concentration is fixed by virtue of a known volume of biologic fluid sample being added to a known quantity of colorant) (par [0045]),
based upon the determined concentration of the one or more components within the biological sample, select one or more out of the first, second, and third regions upon which to perform, respectively, optical measurements (The chamber 12 regions where an analysis is best performed refers to those chamber regions having physical characteristics such as a particular through plane thickness that allow for discrimination of particular constituents within the sample)(par [0045]),
receive data relating to the first optical measurement that is performed upon
a portion of the sample that is disposed within a first one of the selected region (par [0046]),
receive data relating to the second optical measurement that is performed upon a portion of the sample that is disposed within a second one of the selected region (par [0046]), and
determine the property of the sample by using a relationship between the first optical measurement, the second optical measurement, and the predefined variation in height between the first selected region and the second selected region (Since the signal from the sensible colorant is a function of sample volume, the difference in signal sensed between the two fields is attributable to the sample volume displaced by the geometric characteristic. Hence, a signal to sample volume ratio can be calculated, and applied to the whole field to ascertain the volume of the field.) (par [0046]).
Wardlaw teaches select one or more geometric characteristics and chamber regions out of the first, second, and third regions upon which to perform, respectively, optical measurements (par [0046]). Therefore, Wardlaw fairly suggest to one of ordinary 
Wardlaw teaches that “Rather, the field volume determination is done on a comparative basis. A field containing no geometric characteristic is sensed and compared against a field containing a known geometric characteristic. Examples of geometric characteristics include, but are not limited to, a step 46 of known height within one or both walls 26, 28,… Since the signal from the sensible colorant is a function of sample volume, the difference in signal sensed between the two fields is attributable to the sample volume displaced by the geometric characteristic. Hence, a signal to sample volume ratio can be calculated, and applied to the whole field to ascertain the volume of the field.” (par [0046]). In Fig. 8C, for example, the chamber volume is directly proportional to the height of the chamber. Wardlaw teaches sensing the difference in signal displaced by the geometric characteristic, such as a step 46 of known height, to calculate a signal to height ratio (volume), and apply the ratio to ascertain the height (volume) of the volume of the chamber (field). The chamber height (field volume) determination is done on a comparative basis. Therefore, Wardlow teaches the computer having the function as recited in the claim.
Wardlaw does not specifically disclose an adhesive layer that adheres the first substrate to the second substrate. However, Beaty discloses an adhesive layer that adheres a first substrate to a second substrate (Fig. 12, col. 13, lines 48-52). At time before the filing, it would have been obvious to one of ordinary skill in the art to select an adhesive layer to adhere the first substrate to the second substrate, because the selection is based on its suitability for the intended use.
Regarding claim 2, Wardlaw discloses that wherein the height of the one or more sample chambers varies between the first and second, and third regions in a predefined stepped manner (Fig. 8C, par [0046]).
Regarding claim 3, Wardlaw discloses that wherein the height of the one or more sample chambers varies between the first, second, and third regions in a predefined gradual manner (Fig. 8B).
Regarding claim 5 and 26, Wardlaw discloses that wherein the computer processor is configured to receive the data relating to at least one of the first and 
Regarding claim 6 and 28, Wardlaw discloses that wherein the computer processor is configured to determine the property of the sample by determining at least one property selected from the group consisting of: a density of a component of the sample concentration of a component of the sample, and a count of a component of the sample (par [0045]).
Regarding claim 9 and 30, Wardlaw discloses that wherein the computer processor is configured to determine an absolute height of the one or more sample chambers within at least one of the first, second, and third regions, using the relationship between the first optical measurement, the second optical measurement, and the predefined variation in height between the first selected region and the second selected region (par [0046]).
Regarding claim 10 and 31, Wardlaw discloses that wherein the computer processor is configured to determine the property of the sample, by:
subtracting a parameter derived from the first optical measurement from a parameter derived from the second optical measurement; and
determining the property of the sample, based upon a relationship between a result of the subtracting and the predefined variation in height between the first selected region and the second selected region (par [0046]).
Regarding claim 11 and 32, Wardlaw discloses that wherein the computer processor is configured to determine the property of the sample, by:
dividing a parameter derived from the second optical measurement by a parameter derived from the first optical measurement; and
determining the property of the sample, based upon a relationship between a result of the dividing and the predefined variation in height between the first selected region and the second selected region (par [0046]).
Regarding claim 12 and 33, Wardlaw discloses that wherein the biological sample includes a blood sample, and wherein the computer processor is configured to 
Regarding claim 20, 23 and 41, Wardlaw discloses that wherein the second substrate defines second, third, and fourth surfaces, the second, third, and fourth surfaces (a) opposing the first surface, (b) being parallel to the first surface, and ( c) being stepped with respect to each other (Fig. 8C).
Regarding claim 21, 24 and 42, Wardlaw discloses that wherein the second substrate that defines at least a second surface, the second surface (a) opposing the first surface, and (b) being non-parallel with respect to the first surface (Fig. 8B).
Regarding claim 44-45, Beaty discsloes that wherein the adhesive layer comprises a pressure-sensitive adhesive layer (col. 6, lines 11-12).
Claim 4 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wardlaw in view of Beaty as applied to claims 1-3, 5-6, 9-12, 20-24, 26, 28, 30-33 and 41-45 above, and further in view of Greenfield et al. (US 2014/0347459, IDS)(Greenfield).
Regarding claim 4 and 25, while Wardlaw discloses that wherein the computer processor is configured to receive the data relating to at least one of the first and second optical measurements by receiving imaging data (par [0043]), Wardlaw does not specifically disclose that the imaging data is collected by a microscope. However, Greenfield teaches collecting imaging data by digital microscope (par [0006]). At time of the filing it would have been obvious to one of ordinary skill in the art to use digital microscope to collecting imaging data, because the usage is based on its suitability for the intended use.


Response to Arguments
Applicant's arguments filed 05/11/2021 have been fully considered but they are not persuasive. 
Applicant argues that “In the Office Action, Wardlaw’s description in paragraph [0046] of "a field containing no geometric characteristic is sensed" was characterized as determining a signal level of the biological sample, similar to the previous recitation in 
This argument is not persuasive. Wardlaw discloses a computer processor configured to:
determine a concentration of one or more components within of the biological sample (The colorant concentration is fixed by virtue of a known volume of biologic fluid sample being added to a known quantity of colorant) (par [0045]),
based upon the determined concentration of the one or more components within the biological sample, select one or more out of the first, second, and third regions upon which to perform, respectively, optical measurements (The chamber 12 regions where an analysis is best performed refers to those chamber regions having physical characteristics such as a particular through plane thickness that allow for discrimination of particular constituents within the sample)(par [0045]).
Applicant argues that “a person of ordinary skill in the art, seeking to overcome the inaccuracies associated with uncertainty of the height of a sample chamber arising from the substrates bonded by an adhesive layer, and having read Wardlaw, would not turn to Beaty for a solution. Beaty describes using an adhesive layer in the manufacturing procedure, but does not provide a solution to the problem arising from the manufacturing procedure. Combining Beaty with Wardlaw would add the adhesive layer to the manufacturing process, but would generate a new problem of the uncertainty in height caused by the substrates being bonded by the adhesive layer, and would not provide a solution to that problem. Therefore, there would be no reason for a person of ordinary skill in the art to combine Beaty with Wardlaw. In other words, since the presently claimed subject matter is seeking to overcome height uncertainties caused 
This argument is not persuasive. Wardlaw teaches that “Rather, the field volume determination is done on a comparative basis. A field containing no geometric characteristic is sensed and compared against a field containing a known geometric characteristic. Examples of geometric characteristics include, but are not limited to, a step 46 of known height within one or both walls 26, 28,… Since the signal from the sensible colorant is a function of sample volume, the difference in signal sensed between the two fields is attributable to the sample volume displaced by the geometric characteristic. Hence, a signal to sample volume ratio can be calculated, and applied to the whole field to ascertain the volume of the field.” (par [0046]). In Fig. 8C, for example, the chamber volume is directly proportional to the height of the chamber. Wardlaw teaches sensing the difference in signal displaced by the geometric characteristic, such as a step 46 of known height, to calculate a signal to height ratio (volume), and apply the ratio to ascertain the height (volume) of the volume of the chamber (field). The chamber height (field volume) determination is done on a comparative basis. Thus, Wardlaw provides a method to overcome the height uncertainties of the chamber caused by the manufacturing process. Therefore, the addition of Beaty’s adhesive layer would not cause a problem in Wardlaw. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOYUN R XU, Ph.D./Primary Examiner, Art Unit 1797